Per Curiam:
Olovalu is a tract of land in Malaeloa. For the past eighty years or more the title has been unresolved, although several families have lived together more or less peacefully. In 1907 the ancestors of most of the parties to the present action joined in an action to assert the claims of their families to Olovalu against defendant Uo Sopo'aga, who had registered Olovalu at the territorial registrar’s office. Those families were Tuileata, Amituana'i, Tuiolemotu, Galoia, Toilolo, and Tuia'ana. The case resulted in a judgment for plaintiffs, pursuant to which the plaintiff families were held to be rightful owners of the tract and were told "to distribute the land amongst themselves." If they did divide it, it was never registered. Since then, there have been a handful of court cases between the families concerning use of the land.
In the early 1980’s plaintiff Tuileata returned from a long period overseas, claimed the Tuileata title which had been vacant for about thirty years, surveyed a great deal of Olovalu along with parts of adjoining tracts, and registered all the surveyed land as Tuileata land. This resulted in numerous boundary claims by almost every family in the neighborhood, evolving into the instant appeal. Chief Amituana'i Iosefa ("Amituana'i") and Tuiolemotu Fa'aopega (“Tuiolemotu") made their own surveys, placing *175their own family lands within the 36 acres claimed by Tuileata’s survey. Fe'a made a survey after trial.
The High Court of American Samoa, Land and Titles Division, found that the Tuileata survey was vastly overinclusive, encroaching on land long held by other families, and found that competing surveys by the Amituana'i and Tuiolemotu families were largely accurate and with some slight changes should be registered. The only part of Olovalu established by a preponderance of the evidence to belong to the Tuileata family was, the Court found, about three acres occupied with the Tuileata’s permission by one Fe'a, whose father was married to a daughter of the Tuileata family. Because this plantation land had long been assigned to the use of Fe'a and his immediate family, the court added that Fe'a could not be deprived of it "without the extensive consultation and just compensation that are an essential part of the relationship between a sa'o and the members of his family." Opinion and Order at 3-4 [Tuileata v. Amituana'i. 4 A.S.R.2d 168, 171 (1987)]. The Opinion and Order left a large part of Olovalu still unregistered.
The findings of the land and titles division of the High Court are reviewed for clear error. A.S.C.A. 8 6.0801(b).
Tuileata’s argument is based primarily on the existence of four earlier cases, including the 1907 case, which it is contended show that the Tuileata family has occupied and used the land in question and therefore that it is communal land of the Tuileata. According to Appellee Tuiolemotu’s reply brief, the case of Tuileata v. Taliva'a, 2-1956 ("the 1956 case"), cited by appellant and by the trial court for its statement that Fe'a and his father occupied Tuileata family land, Opinion at 4, concerned a piece of property situated approximately three miles from the area where the 36 acres in question lies. It therefore has no bearing on the instant appeal.
In Filo and Taliva'a v. Fe'a Tuileata Tauamo, LT No. 1518-75, the court addressed the same issue as in the 1956 case, which therefore and for the same reason has no bearing on the instant appeal.
Appellant also relies on Amituana'i v. Fe'a & Tuileata, 12-1946 ("the 1946 case") because the *176court there ordered Amituana'i to survey his claim through the U.S. Navy and that survey included only 10 acres. The current Amituana'i survey encompasses over 36 acres. Tuiolemotu points out that that hearing for injunctive relief did not address title to the land concerned therein, an area of approximately three acres in size. The discrepancy in acreage between the surveys was available to the trial court to consider in making its determination.
Finally, Tuiolemotu notes that the 1907 case, Amituana'i v. Uo, was prosecuted by Amituana'i on behalf of all of the families; Tuileata’s argument that Tuiolemotu’s absence from that case implies a lack of land interest is therefore not persuasive.
Tuileata also argues that occupation by Taliva'a and Fe'a, evidenced by earlier lawsuits and cases, should be imputed to the Tuileata family. That this use is continuous is shown by surveys made by Fe'a and Taliva'a. Again, this occupation concerns land that is distant from the land in question, and therefore is not relevant to the appeal.
Without much in the way of a factual basis, Tuileata contends that the Tuiolemotu family (whose survey the court below ordered registered) does not actually own the portion of Olovalu claimed in its survey, and that that land rather belongs to Tuileata.
Amituana'i cites evidence from the record below that the Tuileata family had no houses and plantations in the land covered in Amituana'i’s survey, including testimony of Fe'a Tauatno, one of the parties in the case and a member of the Tuileata family. The senior matais of both the Amituana'i and Tuiolemotu families testified that Tuileata does not own property in this part of Olovalu.
In contrast to the long residence in Malaeloa, of the other claimants the Tuileata matai who laid claim to the 36 acre parcel came first to Malaeloa village in 1942 at the age of 34, left for the United States in 1952, and returned in 1975. He became a matai in 1982 and conducted the survey two years later. Fe'a testified that Tuileata did not understand the lands of the family. One of Tuileata’s own witnesses, Chief Talia, testified *177that Tuileata gave wrong testimony regarding the number of previous holders of the Tuileata title.
There was clearly considerable evidence given from which the court below could have determined that the Tuileata family was not entitled to the 36 acre parcel of Olovalu in question (other than the roughly 3-acre plot now occupied by Fe'a), and that the Amituana'i and Tuiolemotu families were. The decision below leaves open the question of what land the Tuileata family is entitled to in Olovalu, but there is apparently quite a bit of unregistered land remaining. While there is some dispute over the total acreage of Olovalu, the figures given range from 97 to 300 acres. On the record presented, the trial court did not commit clear error.
Accordingly, the judgment of the trial court is AFFIRMED.